Citation Nr: 0008949	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-08 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness. 

2.  Entitlement to service connection for tinea cruris, 
claimed as a skin rash due to undiagnosed illness. 

3.  Entitlement to service connection for musculoskeletal 
chest pain radiating to the side, claimed as due to 
undiagnosed illness. 

4.  Entitlement to service connection for aching muscles, 
claimed as due to undiagnosed illness. 

5.  Entitlement to service connection for bleeding gums, 
claimed as due to undiagnosed illness. 

6.  Entitlement to service connection for allergic rhinitis, 
claimed as colds and a sinus problem due to undiagnosed 
illness. 

7.  Entitlement to service connection for anemia, claimed as 
fatigue and weight loss due to undiagnosed illness. 

8.  Entitlement to service connection for loss of memory with 
sleeping problems and depression, claimed as due to 
undiagnosed illness. 

9.  Entitlement to service connection for bilateral foot pain 
and burning on the bottom of the feet, claimed as due to 
undiagnosed illness. 

10.  Entitlement to service connection for stomach pain, 
claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972, June 1973 to June 1976 and December 1990 to July 1991 
(including service in Southwestern Asia in support of 
Operation Desert Shield/Storm).  He retired from the reserve 
in February 1995.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In October 
1999, a hearing was held at the RO before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1999).  A transcript is on file.
 

REMAND

At his October 1999 hearing, the veteran testified that he 
received medical treatment during his service in the Persian 
Gulf.  However, no service medical records from the veteran's 
Persian Gulf service are associated with the claims file.  
The RO has undertaken efforts to obtain additional service 
medical records, as documented in a January 1996 Report of 
Contact.  The RO is commended for the attempts that were 
made.  The RO has indicated that there has been no reply to 
its requests for records from the Army Personnel Center 
(ARPERCEN).  The last attempt was in early 1996.  There are 
indications from the appellant's records that his records 
were sent to the ARPERCEN.  In view of the government's duty 
to obtain its records, additional attempt should be made.  
Accordingly, the RO upon remand will be requested to conduct 
another search for these medical records.  Should no 
additional service medical records be available, the RO will 
be requested to obtain more complete documentation of this 
fact.  Such action will ensure compliance with the provisions 
of 38 U.S.C.A. § 5103(a) as interpreted by the holding in 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  See also, 
Graves v. Brown, 8 Vet. App. 522 (1996).

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO should directly contact the 
ARPERCEN/National Personnel Records 
Center (NPRC) (or any other appropriate 
organization) to search for records from 
the veteran's period of service from 
December 1990 to July 1991.  Any such 
records should be associated with the 
claims file.  The RO should request that 
the organization(s) contacted above state 
in writing whether it has searched all 
applicable secondary sources for such 
records.  In the event the records are 
unavailable, this fact should be 
documented in writing in the claims file.

2.  If there is no response from either 
the NPRC or, more importantly the 
ARPERCEN the RO and his representative 
should be informed so that they make 
undertake appropriate requests, or 
otherwise undertake appropriate action to 
obtain at least a response.  
Consideration of a claim under the 
Freedom of Information Act by the 
appellant may be indicated.

3.  Following the completion of the 
above, the RO is to readjudicate the 
claims on appeal.  Thereafter, to the 
extent that this adjudication does not 
result in a complete grant of all 
benefits sought, the veteran and his 
representative are to be afforded an 
appropriate supplemental statement of the 
case and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to comply with legal 
requirements, and the Board does not intimate an opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




